FILED
                              UNITED STATES DISTRICT COURT                              SEP f 52GB
                              FOR THE DISTRICT OF COLUMBIA                      Clerk, U.S. District &Bankru tc
                                                                               Courts for the District of CO'U~bra

Grant Anderson,                                )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No.   tJ 1b;~
                                               )
United States of America et aI.,               )
                                               )
                Respondents.                   )


                                   MEMORANDUM OPINION

       This action, brought pro se, is before the Court on petitioner's application for a writ of

habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the petition as untimely filed.

       Petitioner is a former District of Columbia prisoner who is no stranger to this circuit and

the U.S. Supreme Court. See In re Anderson, 511 U.S. 364 (1994) (observing, in denying leave

to proceed in forma pauperis on a petitition for an extraordinary writ in habeas, that "[p ]etitioner

is a prolific filer in this Court."); Ibrahim v. District of Columbia, 208 F.3d 1032, 1033 (D.C.

Cir. 2000) (observing that plaintiff "has long been recognized as a 'prolific filer' in this and other

courts; his complaints were so "profuse and meritless" that in 1995 the district court enjoined

him from filing any further complaint without first obtaining leave of court.") (citing Anderson v.

D.C. Public Defender Serv., 881 F. Supp. 663, 669-71 (D.D.C. 1995)).1

       Petitioner is challenging a prison sentence of 18 years to life imposed by the Superior

Court of the District of Columbia on October 27, 1988. Pet. at 2. In the instant petition, he



       1 Petitioner is known also as Jibril L. Ibrahim. See Ibrahim v. District of Columbia, 208
F.3d 1032 (D.C. Cir. 2000) (case caption).



                                                                                                                     3
claims that "his first appeal of right attorney rendered [him] ineffective assistance by refusing to

stay direct appeal and file a 23-110 motion raising ineffective assistance of trial counsel .... "

Pet. at 4. Although it appears that petitioner raised or could have raised the foregoing claim in at

least one of his many prior actions, see generally Anderson v. D. C. Public Defender Serv., 881 F.

Supp. 663, the Court need not dwell on this issue because of the untimeliness of the petition.

       In Williams v. Martinez, the District of Columbia Circuit determined that D.C. Code § 23-

110 does not bar a habeas petition challenging the effectiveness of appellate counsel "because the

Superior Court lacks authority to entertain a section 23-110 motion challenging the effectiveness

of appellate counsel." 586 F.3d 995, 999 (D.C. Cir. 2009). Thus, "D.C. prisoners who

challenge the effectiveness of appellate counsel through a motion to recall the mandate in the

D.C. Court of Appeals will get a second bite at the apple in federal court," id. at 1000, under

"the standard set forth in 28 U.S.C. § 2254." Jd. at 1002. However, a petition under § 2254 must

be filed within one year of: a) the date a judgment becomes final; (b) "the date on which the

impediment to filing an application created by State action ... is removed ... "; (c) the date on

which the Supreme Court recognized a new constitutional right and made it retroactive to cases

on collateral review; or (d) the date "on which the factual predicate of the claim ... presented

could have been discovered through the exercise of due diligence." 28 U.S.c. § 2244(d)(l).

       Subsection (b) is the only date that could possibly apply to the instant petition. Assuming

that the Williams decision removed an impediment to this Court's habeas review of Superior

Court judgments when it was finally decided on December 23, 2009 (reh 'g denied), the petition




                                                  2
submitted on August 26, 2011, is barred by § 2244's one-year limitations period. Therefore, this

action will be dismissed. A separate order accompanies this Memorandum Opinion.




                                                    United States District Judge

Date: September   l,     2011




                                               3